April 5, 1933. The opinion of the Court was delivered by
This case is here on appeal from the decree of his Honor, Judge Sease, who approved the master's report. We have carefully considered the questions raised by the exceptions and find them to be without merit. As stated by the Circuit Judge, we think the master took the correct view of the various matters involved and arrived at the only proper adjustment under the facts and the law.
Counsel for appellant calls to the Court's attention that, while Judge Sease held that the note in question, to secure the payment of which certain chattel mortgages were pledged, had been paid in full, he was evidently not satisfied with this conclusion, because he ordered the receiver to pay to the appellant $382.89 — something not recommended by the master — as its pro rata share of the proceeds from the sale of certain cotton seed covered by the chattel mortgages pledged to secure the payment of the note which he held to have been already paid. While this provision of the decree appears to be inconsistent with the view that the note had been paid, it was not appealed from by the receiver or other interested party, and is therefore the law of the case, and no question with respect to it can now or hereafter be raised by any one. Certainly the appellant bank should not feel aggrieved.
The decree of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. CARTER and BONHAM concur. *Page 396